Citation Nr: 0028793	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange, and, if so, 
whether the reopened claim should be granted.

2.  Entitlement to service connection for facial scars.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.
 
This matter came before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded by the Board in August 
1999.  In February 2000, the Board issued a decision which 
determined that new and material evidence had not been 
received to reopen the veteran's claim for service connection 
for skin cancer, to include on the basis of exposure to Agent 
Orange, and which denied the veteran's claim for service 
connection for facial scars and his claim for a compensable 
evaluation for scars of the left leg.  The veteran appealed 
this decision, and in July 2000 the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties, and vacated the Board's February 2000 decision 
with respect to the determination that new and material 
evidence had not been presented to reopen a claim for service 
connection for skin cancer, to include on the basis of 
exposure to Agent Orange, and the denial of service 
connection for facial scars, and dismissed the appeal with 
respect to the issue of entitlement to a compensable rating 
for scars of the left leg.  Thereafter, the case was returned 
to the Board.

The Board notes that following the Board's February 2000 
decision, additional evidence, consisting of a July 2000 
statement by Eric L. Wyatt, M.D., was received in September 
2000.  Although a waiver of initial RO consideration was not 
provided by the veteran or his representative, as will be 
evident, the RO will have the opportunity to address the 
referenced evidence on remand.



FINDINGS OF FACT

1.  An unappealed rating decision of April 1994 denied the 
veteran's claim for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange.
 
2.  A subsequent rating decision of December 1996 continued 
the denial of service connection for skin cancer, to include 
on the basis of exposure to Agent Orange, and no appeal was 
taken therefrom.

3.  The evidence added to the record since the December 1996 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
 
4.  The claims for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange, and for 
facial scars are plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

2.  The claims for service connection for skin cancer, to 
include on the basis of exposure to Agent Orange, and for 
facial scars are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (1999).  Service incurrence or aggravation of a 
malignant tumor during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be granted for any initially disease diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  New and material evidence

Service connection for skin cancer, to include on the basis 
of exposure to Agent Orange, was denied in an unappealed 
April 1994 rating decision.  A subsequent rating decision of 
December 1996 continued the denial of service connection for 
skin cancer, to include on the basis of exposure to Agent 
Orange, and no appeal was taken therefrom.  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the December 1996 
rating decision included service medical records which 
disclose that the veteran reported, at his induction 
examination, the removal of benign cysts from his right arm 
as a child.  The service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
skin, other than with respect to hemorrhoids and a fragment 
wound to the left leg.  Evidence of record at the time of the 
December 1996 rating decision also included several 
statements of the veteran in which he alleged that he had 
developed basal cell carcinoma in several areas since 1975 as 
a result of exposure to Agent Orange, as well as the report 
of an August 1990 VA examination which shows that the veteran 
reported a history of recurrent basal cell carcinoma since 
1975 affecting his face and back and that a diagnosis of 
recurrent basal cell carcinoma by history was made.

Evidence added to the record since the December 1996 rating 
decision includes private treatment reports from Dr. 
Priscilla Swanson for May 1976 to December 1986, as well as 
the report of an April 1998 VA examination of the veteran.  
Dr. Swanson's treatment reports indicate that the veteran 
presented in 1976 with complaints of a three year history of 
an intermittent sore near his right eye; Dr. Swanson 
diagnosed the veteran with possible early basal cell 
epithelioma; treatment reports after 1976 document the 
removal of multiple lesions and basal cell carcinomas and 
indicate that the veteran had sunburn-damaged areas of skin.  

The April 1998 examination report records the veteran's 
contention that he experienced many blistering sunburns in 
Vietnam, but that he had not experienced severe sunburns at 
any other time.  He informed the examiner that he began 
experiencing recurrent basal cell carcinomas in 1974.  The 
veteran was diagnosed with numerous basal cell carcinomas by 
history, and the examiner opined that it was reasonable to 
conclude that extensive sun damage in young adulthood could 
lead to the development of basal cell carcinoma.

The evidence previously of record notably contained no 
opinion linking the veteran's skin cancer to his period of 
service.  As the April 1998 medical opinion suggests that the 
veteran's claimed sun damage in service could possibly have 
led to the development of basal cell carcinoma, the Board 
concludes that the evidence submitted since the December 1996 
rating decision is new and material, and the veteran's claim 
is therefore reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (1998).  

II.  Service connection 

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims.  
38 U.S.C.A. § 5107(a).  If he has not, his claims must fail, 
and VA is not obligated to assist the veteran in their 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The Court has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

As noted previously, the record contains evidence documenting 
that the veteran developed basal cell carcinoma after 
service, and the April 1998 VA examiner indicated that it was 
reasonable to conclude that extensive sun damage in young 
adulthood could lead to the development of basal cell 
carcinoma.  In addition, in his July 2000 statement, Dr. 
Hyatt indicated that basal cell carcinoma and squamous cell 
carcinoma are sun induced cancers and are typically seen in 
patients with chronic sun exposure particularly in the first 
20 years of life.  He noted that intense sun exposure for 
prolonged periods, particularly in young adulthood, certainly 
would be contributory to the development of skin cancers.  
The post-service medical evidence also shows that the veteran 
has facial scarring due to the excision of skin lesions, 
including skin cancer.

In light of the April 1998 and July 2000 medical opinions 
suggesting that the veteran's sun exposure in service could 
possibly have led to the development of skin cancer and the 
medical evidence of facial scars due to excision of skin 
cancers, the Board concludes that the veteran's claims for 
service connection for skin cancer, to include on the basis 
of exposure to Agent Orange, and for facial scarring are well 
grounded.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for skin cancer, to include 
on the basis of exposure to Agent Orange, is granted.

The Board having determined that the claim for service 
connection for skin cancer, to include on the basis of 
exposure to Agent Orange is well grounded, the appeal is 
granted to this extent.

The Board having determined that the claim for service 
connection for facial scars is well grounded, the appeal is 
granted to this extent.


REMAND

The Board notes that while the April 1998 and July 2000 
medical statements are somewhat supportive of the veteran's 
claims for service connection for skin cancer and facial 
scarring, they are insufficient for adjudication purposes.  
When a veteran submits a well-grounded claim, VA has a duty 
to assist the veteran in its development, including the 
conduct of a thorough and contemporaneous examination.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  38 U.S.C.A. 
§ 5107 (West 1991).  Accordingly, the Board is of the opinion 
that another examination would be helpful in the adjudication 
of the veteran's claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran through his representative 
and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claims.  
When the requested information and 
any necessary authorizations have 
been received, the RO should attempt 
to obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
his skin cancer and facial scarring.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion with respect to each 
currently present skin cancer or 
residual thereof and any currently 
present facial scarring as to 
whether it is at least as likely as 
not that the condition is 
etiologically related to service, to 
include service sun exposure and 
service Agent Orange exposure.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues of entitlement to service 
connection for skin cancer, to 
include on the basis of exposure to 
Agent Orange, and for facial scars.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 



